Citation Nr: 0705427	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a bilateral eye 
disability, to include cataracts, photophobia and diabetic 
retinopathy, as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for heart disease, as 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for hypertension, as 
secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for arthritis, as 
secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as emphysema), as secondary 
to exposure to ionizing radiation.

7.  Entitlement to service connection for a dental condition, 
as secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for a colon disorder, 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to June 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing has been 
made and is associated with the claims file

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for post-traumatic 
stress disorder, assigning a 30 percent evaluation effective 
in November 2002.  The veteran has not appealed either the 
evaluation or the effective date assigned.  As the grant of 
service connection is a full grant of benefits, this issue is 
no longer before the Board.

The issue of service connection for cataracts as secondary to 
exposure to ionizing radiation is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Diabetes mellitus type II did not have its onset during 
active service or become manifest within the presumptive 
period following; diabetes mellitus is not a disease subject 
to presumptive service connection based on exposure to 
ionizing radiation during service; and diabetes mellitus is 
not a radiogenic disease.

2.  A bilateral eye condition including photophobia and 
diabetic retinopathy did not have its onset during active 
service; photophobia and diabetic retinopathy are not 
diseases subject to presumptive service connection based on 
exposure to ionizing radiation during service; and 
photophobia and diabetic retinopathy are not radiogenic 
diseases.

3.  Cardiovascular disease did not have its onset during 
active service or become manifest within the presumptive 
period following; cardiovascular disease is not a disease 
subject to presumptive service connection based on exposure 
to ionizing radiation during service; and cardiovascular 
disease is not a radiogenic disease.

4.  Hypertension did not have its onset during active service 
or become manifest within the presumptive period following; 
hypertension is not a disease subject to presumptive service 
connection based on exposure to ionizing radiation during 
service; and hypertension is not a radiogenic disease.

5.  Arthritis, including osteoarthritis, did not have its 
onset during active service or become manifest within the 
presumptive period following; arthritis, including 
osteoarthritis, is not a disease subject to presumptive 
service connection based on exposure to ionizing radiation 
during service; and arthritis, including osteoarthritis, is 
not a radiogenic disease.

6.  COPD did not have its onset during active service; COPD 
is not a disease subject to presumptive service connection 
based on exposure to ionizing radiation during service; and 
COPD is not a radiogenic disease.

7.  The veteran has not been diagnosed with a dental 
condition, including bleeding gums and loss of teeth; 
notwithstanding, a dental condition, including bleeding gums 
and loss of teeth, is not a disease subject to presumptive 
service connection based on exposure to ionizing radiation 
during service; and a dental condition, including bleeding 
gums and loss of teeth, is not radiogenic diseases.

8.  Colitis did not have its onset during active service; 
colitis is not a disease subject to presumptive service 
connection based on exposure to ionizing radiation during 
service; and colitis is not a radiogenic disease.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service, nor may it be presumed to be the 
result of active service or of exposure to ionizing radiation 
in service.  38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(d), 3.311 
(2006).

2.  A bilateral eye condition including photophobia and 
diabetic retinopathy was not incurred in or aggravated by 
service, nor may it be presumed to be the result of exposure 
to ionizing radiation in service. 38 U.S.C.A. §§ 1110, 
1112(c), 1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309(d), 3.311 (2006).

3.  Cardiovascular disease was not incurred in or aggravated 
by service, nor may it be presumed to be the result of active 
service or of exposure to ionizing radiation in service.  38 
U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309(d), 3.311 (2006).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to be the result of active 
service or of exposure to ionizing radiation in service. 38 
U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309(d), 3.311 (2006).

5.  Arthritis, including osteoarthritis, was not incurred in 
or aggravated by service, nor may it be presumed to be the 
result of active service or of exposure to ionizing radiation 
in service. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(d), 3.311 
(2006).

6.  COPD was not incurred in or aggravated by service, nor 
may it be presumed to be the result of exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(d), 3.311 (2006).

7.  A dental condition, including bleeding gums and teeth 
loss, was not incurred in or aggravated by service, nor may 
it be presumed to be the result of exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(d), 3.311 (2005).

8.  Colitis was not incurred in or aggravated by service, nor 
may it be presumed to be the result of exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(d), 3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letter dated in January 2003.  Subsequent notice was provided 
in January 2005.  These letters provided information 
concerning the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability ad 
the injury or disease during service.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  In May 2004, additional VCAA notice 
was provided concerning the specific type of evidence needed 
to substantiate a claim for service connection as secondary 
to inservice exposure to ionizing radiation.  This letter 
identified additional claims the veteran had filed as part of 
his notice of disagreement to the initial, June 2003, rating 
decision.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

Notice of the type of evidence needed to establish disability 
evaluations and effective dates should the claims be granted 
was not provided.  However, the Board finds this is harmless 
error.  In the present case, and as explained fully, below, 
the Board is denying the veteran's claims.  Hence, the issue 
of the type of evidence needed to establish disability 
evaluations and effective dates is moot.  In addition, 
specific notice of the laws and regulations concerning the 
adjudication of claims involving ionizing radiation were 
provided post-adjudication, in a letter sent to the veteran 
in the course of developing a set of subsequent claims.  
Notwithstanding, notice was provided, and additional notice 
specific to the issues on appeal was given in the October 
2004 statement of the case (SOC).  The veteran demonstrated 
his understanding of these requirements in subsequent 
communication with the RO and the Board, as he submitted 
additional argument and evidence.  Moreover, he had the 
opportunity to testify as to the issues before the 
undersigned Veterans Law Judge, which he did.  For these 
reasons, the Board finds no prejudice to the veteran in 
proceeding with this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) and Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained available service 
personnel records, VA treatment records, and available 
private medical records.  The RO attempted to obtain 
additional service personnel records and service medical 
records, but to no avail.  The National Personnel Records 
Center (NPRC) forwarded a negative response, noting that the 
veteran's service records were presumed destroyed in the fire 
and could not be reconstructed.  In addition, certain of the 
veteran's private medical records were also found to be 
destroyed or otherwise unavailable.  The RO made specific 
requests for records the veteran was able to identify and, 
while some of the identified health care providers provided 
copies of treatment records, others sent negative responses.  
In his hearing before the undersigned Veterans Law Judge, the 
veteran further testified that he made attempts to obtain 
private medical records from health care providers he 
remembered, also, and found that the records had been 
destroyed.

In the present case, the Board observes that no further 
remand is necessary to attempt to obtain these records.  This 
is so for the following reasons.  First, the Board finds that 
the RO has made appropriate attempts to obtain and 
reconstruct the veteran's service records, and NPRC has 
answered in the negative.  Yet, the veteran provided copies 
of his own service personnel records establishing that he 
participated in the atmospheric nuclear testing, "Operation 
Teapot."  The Board accepts this as evidence of his exposure 
to ionizing radiation.  Second, the veteran testified that 
none of his disabilities had their onset or were treated 
during active service.  Rather, his argument has been that he 
developed these conditions post-service as the consequence of 
his exposure to radiation.  Current medical evidence 
establishes that the veteran is diagnosed with all claimed 
conditions except a dental condition.  As will be explained 
in further detail below, the veteran's essential problem in 
prevailing in his claim for service connection is 
establishing that his claimed conditions are radiogenic 
diseases within the meaning of the regulations or, in the 
alternative, establishing an etiological link between service 
and current diagnosis.  It is not likely that such evidence 
would be contained in the missing service records.  Of 
greater probative value are records of private medical 
treatment from the veteran's discharge in 1956 to the 
present.  Unfortunately, these records have either been 
determined not to exist, or the veteran cannot provide 
sufficient information to facilitate their recovery.  

Finally, the Board observes that the RO determined it was not 
necessary to conduct a VA examination in this case.  The 
Board concurs.  The veteran has presented evidence of current 
disability in all but one of his claimed conditions.  He has 
not, however, presented medical evidence sufficient to 
indicate an etiological link between his currently diagnosed 
conditions and active service.  In addition, although he is a 
radiation-exposed veteran, his claimed conditions are not 
radiogenic diseases within the meaning of the regulations; 
nor has he submitted or pointed to competent scientific or 
medical evidence sufficient to establish that the conditions 
he is diagnosed with should be recognized as such.  Hence, 
the developmental procedures provided under 38 C.F.R. § 3.311 
are not invoked in the present case.  See 38 C.F.R. 
§ 3.159(c)(4) and 3.311 (2006)

Hence, the Board has determined that remand in the present 
case is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); see also See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

As the veteran has not identified any other additional 
records, pertinent to the claim, which have not been obtained 
or sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). For 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus, arteriosclerosis and hypertension, and arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Pursuant to 38 C.F.R. § 3.309(d), specific diseases listed in 
the regulation may be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge from service.  These 
disease are as follows:  leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, pharynx 
cancer, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myelomas, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, gall bladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the 
salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, bone cancer, brain cancer, colon cancer, 
lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

A "radiation-exposed" veteran is one who, while serving on 
active duty, participated in radiation-risk activity.  
"Radiation-risk activity" is defined, in part, as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  The term "on-site participation" 
means presence at the test site during the official 
operational period of an atmospheric nuclear test, or 
performance of official military duties in connection with 
the ships, aircraft or other equipment used in direct support 
of the nuclear test; presence at the test site or other test 
staging area during the six month period following the 
official operational period of an atmospheric nuclear test to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
The term "operational period" means, for Operation Teapot, 
the period February 18, 1955 through June 19, 1955.  
38 C.F.R. § 3.309(d)(3)(i), (ii)(A), (iv)(K).

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose.  38 C.F.R. 
§ 3.311(a), (b).  The list of radiogenic diseases is as 
follows:  all forms of leukemia except chronic lymphatic 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subscapular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, any other cancer.  38 C.F.R. § 3.311(b)(2).

As noted above, the veteran's service medical records are 
missing and presumed destroyed, and NPRC has determined that 
they cannot be reconstructed.  Notwithstanding, the veteran 
has provided service personnel records, including a 
certificate of participation at the Nevada test site for 
Operation Teapot in spring 1955.  Therefore, participation in 
the atmospheric test, Operation Teapot, is presumed.  The 
veteran testified that his duties in support of Operation 
Teapot included washing down aircraft after the tests, 
salvaging damaged aircraft parts, and debris retrieval.  In 
addition, he testified that the he was present for and 
watched some of the detonations from a distance.  The veteran 
is, therefore, a "radiation-exposed" veteran.

As to the veteran's claimed disabilities, private medical 
records and statements show that the veteran was being 
treated for a diabetes mellitus type II in 1995 with a 
history of diagnosis in 1985; a history of eye problems and 
diabetic retinopathy in 2003 with treatment beginning in 
1999; a history of heart problems status post coronary bypass 
graft in 1995; hypertension in 2002; osteoarthritis in 2003 
with a history dating back to 1990; COPD in 1996; and colitis 
in 1998.  Photophobia was noted on VA outpatient treatment in 
2002.

The medical evidence does not establish that the veteran is 
currently diagnosed with a dental disorder.  Entitlement to 
service connected benefits is limited to cases where there is 
a current disability  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Absent a diagnosis of a dental 
disorder, the veteran's reported complaints cannot in and of 
themselves constitute disabilities for which service 
connection may be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ( "in the absence of proof of a present 
disability, there can be no valid claim").  The Board also 
notes that periodontal disease is not service connectable as 
a disease for compensation benefits.  38 C.F.R. § 3.381.

Concerning the veteran's vision loss, the Board further 
observes that congenital or developmental defects and 
refractive error of the eye are not considered diseases or 
injuries for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

The claims for a dental disorder and vision loss, to the 
extent that the veteran claims vision loss as resulting from 
refractive error, will not be considered further.

Concerning the diagnosed diabetes mellitus, photophobia and 
diabetic retinopathy, cardiovascular disease, hypertension, 
arthritis, COPD, and colitis, the Board observes that none of 
these disabilities are "radiogenic diseases," or diseases 
specific to radiation-exposed veterans within the meaning of 
the regulations.  The veteran may present medical evidence 
that his disorders are radiogenic conditions.  See 38 C.F.R. 
§ 3.311 ((b)(5).  In the present case, the veteran has 
submitted the statements of his private treating physicians.

In May 2003, James E. Saltz, Jr., M.D., offered a statement 
indicating that the veteran had been under his treatment 
since 1999 and that he had significant eye problems, diabetes 
mellitus, and intermittent problems with blood pressure and 
other unspecified conditions.  The physician noted that the 
veteran reported a history of exposure to radiation in the 
testing atomic bombs during active service, and stated that 
radiation exposure has been associated with eye problems.

In June 2003, Johnny L. Faith, M.D., offered the opinion that 
the veteran's multiple health conditions "may be contributed 
to the exposure to nuclear testing in 1955."  The physician 
noted that the veteran developed loss of vision shortly after 
his exposure to atomic nuclear testing.  He developed 
diabetes mellitus in 1985, osteoarthritis in 1990, and 
colitis in 1999.  He had coronary artery bypass graft surgery 
in 1995, and cataract surgery in April 2003.

These opinions are not of sufficient probative weight to 
establish that any of the veteran's disabilities are 
radiogenic diseases within the meaning of the regulations.

First, Dr. Saltz's statement was general in nature, 
recognizing that radiation exposure has been associated with 
eye problems.  However, he did not state with specificity 
that the veteran's specific eye disabilities were the result 
of exposure to radiation.  Second, Dr. Faith's statement that 
the veteran's health conditions may be etiologically related 
to radiation exposure is similarly vague and speculative.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  Neither statement specifies any particular 
condition as a radiogenic disease.

Second, both opinions appear to be based on histories as 
provided by the veteran.  Neither physician notes treatment 
of the veteran contemporaneous to or shortly after his 
discharge from service.  Dr. Faith's statement does not 
indicate when he began treating the veteran, but treatment 
records in the file date from 1995 at the earliest.  Dr. 
Saltz's statement indicates that he began treating the 
veteran in 1999.  Neither physician noted review of the 
veteran's entire medical record, or provided medical bases 
and reasons for their opinions.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  See also Miller v. West, 11 
Vet. App. 345, 348 (1998); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Grover v. West, 12 Vet. App. 109, 112 
(1999).  

The veteran has submitted articles concerning atomic 
explosions which do not refer to radiogenic diseases and from 
the Atomic Veterans Association which refers to disabilities 
it believes are associated with radiation exposure due to 
atomic testing.  This article contains some percentage 
statistics but it does not include scientific evidence that 
the veteran's claimed conditions are radiogenic diseases.

As the conditions with which the veteran has been diagnosed 
are not radiogenic diseases, within the meaning of the 
regulations, and as the veteran has not cited or submitted 
competent scientific or medical evidence otherwise 
establishing that they are radiogenic disease, even though 
they are not listed in the regulations as such, the 
presumptions afforded under 38 C.F.R. § 3.307 and 3.309 do 
not apply.  Likewise, the developmental procedures described 
under 38 C.F.R. § 3.311 are not invoked.

Notwithstanding, the foregoing does not does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Unfortunately, in the present case, the veteran's claims for 
service connection for diabetes mellitus, a bilateral eye 
condition including photophobia and diabetic retinopathy, 
cardiovascular disease, hypertension, arthritis, COPD 
(claimed as emphysema), and colitis are not supported by the 
medical evidence.  

As noted above, the veteran's service medical records are 
missing.  In this case, however, the veteran testified that 
he had not been treated in service for his claimed 
conditions.  Rather, he testified that he developed diabetes 
mellitus, a bilateral eye condition, a heart condition, 
hypertension, arthritis, a respiratory condition, and a colon 
condition following his discharge from active service.  He 
testified that his photophobia had its onset within a year 
following his discharge from active service.

The medical evidence supports this testimony in part, showing 
the diagnosis of all but a dental condition post-service.  
However, the onset of these conditions is established as many 
years after discharge from active service in 1956.  In fact, 
the earliest medical evidence of record is dated in 1995-
nearly 39 years following the veteran's discharge from active 
service.  Specifically, the medical evidence establishes that 
the veteran was treated for diagnoses of diabetes mellitus in 
1995 with a history of onset in 1985; a history of diabetic 
retinopathy in 2003 with treatment beginning in 1999; a 
history of heart problems status post coronary bypass graft 
in 1995, hypertension in 2002; osteoarthritis in 2003 with a 
history dating back to 1990; COPD in 1996; and colitis in 
1998.  Photophobia was noted in 2002.  The earliest medical 
evidence, using Dr. Faith's statement of a history of 
diagnosis of diabetes mellitus in 1985, is still many years 
after the veteran's discharge from active service and well-
beyond the one-year presumptive period afforded for these 
diseases identified under 38 C.F.R. § 3.307, 3.309.  

The veteran has submitted the testimony and statements of his 
spouse, who testified that the veteran manifested symptoms of 
his claimed disabilities from the date of their marriage to 
the present.  The Board observes that the veteran and his 
spouse were married in approximately 1979, many years after 
his discharge from active service in 1956.  The veteran has 
also submitted the statement of his first wife, with whom the 
veteran was married from 1956 to shortly before 1979.  The 
veteran's first wife stated that the veteran seemed to 
develop many problems as result of exposure to radiation, 
including light sensitivity and watering of the eyes, loss of 
vision, dental problems involving loss of teeth and bleeding 
gums, weight loss, diabetes, arthritis, emphysema, kidney 
stones, diverticulitis, hypertension, and other problems.

Yet, while these observations do establish symptomatology for 
at least some period of time for some of the veteran's 
claimed disabilities, evidence of an etiological link between 
a currently diagnosed disability and active service is still 
required.  See Savage, supra.  

As discussed above, the veteran has submitted the statements 
of his private treating physicians.  However, to the extent 
that these statements posit an etiological link between 
active service and the veteran's diagnosed conditions, they 
have little probative weight, for reasons explained fully 
above.  

There are no other medical opinions or findings establishing 
that the veteran's diagnosed diabetes mellitus, photophobia, 
diabetic retinopathy, cardiovascular disease, hypertension, 
arthritis, COPD, and colitis are the result of his active 
service.

The veteran and his spouse testified that his physicians have 
told him in some cases that his conditions are due to 
radiation exposure.  Specifically, he testified that his 
several physicians had suggested that his diabetes mellitus 
was the result of exposure to radiation, and that his eye 
doctor told him that his visual problems represent old 
damage.  In addition, the veteran and his witnesses have 
submitted testimony and statements as to his symptoms and 
complaints since discharge from service to the present, as 
well as their belief that these symptoms are the result of 
exposure to ionizing radiation.  The Board notes that the 
veteran and his witnesses are competent to report their 
observations of his symptoms and complaints.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  But, the record does not 
show the veteran and his witnesses have the medical expertise 
required to offer medical opinions as to the diagnoses of the 
veteran's claimed conditions or their etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) ("any statement of [an] 
appellant as to what a doctor told him ... is insufficient to 
establish a medical diagnosis").

As the preponderance of the evidence weighs against the 
claims, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b). 




ORDER

Service connection for diabetes mellitus type II to include 
as due to exposure to ionizing radiation is denied.

Service connection for a bilateral eye condition to include 
photophobia and diabetic retinopathy to include as due to 
exposure to ionizing radiation is denied.

Service connection for cardiovascular disease to include as 
due to exposure to ionizing radiation is denied.

Service connection for hypertension to include as due to 
exposure to ionizing radiation is denied.

Service connection for arthritis to include as due to 
exposure to ionizing radiation is denied.

Service connection for COPD (claimed as emphysema) to include 
as due to exposure to ionizing radiation is denied.

Service connection for dental condition to include bleeding 
gums and loss of teeth as due to exposure to ionizing 
radiation is denied.

Service connection for colitis to include as due to exposure 
to ionizing radiation is denied.


REMAND

The veteran's claim of service connection for eye disability 
includes service connection for cataracts.  Posterior 
subcapsular cataract is a radiogenic disease under 38 C.F.R. 
§ 3.311.  VA law provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. §§ 3.307, 3.309 and it is contended the disease is 
a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of 
radiation dose or doses.  When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311(a)(1) (2006).  
38 C.F.R. § 3.311 provides a framework of necessary 
development in a claim for service connection for a 
radiogenic disease.  

In this case it is unclear whether the veteran's cataracts 
were posterior subcapsular cataracts or another type not 
considered a radiogenic disease.  He apparently underwent 
cataract excision in mid 2003.  Dr. Faith reported that the 
veteran had the surgery in April 2003.  Records of such 
surgery should be obtained in order that the nature of the 
veteran's cataracts can be ascertained.

In light of the above, the case is remanded for the following 
action:

1.  The veteran should be contacted and 
asked to provide the name of the medical 
providers or facilities that treated him 
for cataracts and the date of any cataract 
surgery he underwent.  Records of such 
treatment and surgery should be obtained.

2.  The RO should ascertain whether or not 
the veteran has or had posterior 
subcapsular cataracts as opposed to another 
type of cataract.  If the RO is unable to 
ascertain the nature of the veteran's 
cataracts, either through the medical 
records obtained or any examination it 
deems advisable for such determination, it 
should presume that the cataracts are 
posterior subcapsular cataracts, a 
radiogenic disease.

3.  If the veteran has or had posterior 
subcapsular cataracts, the RO should 
undertake the developmental and procedural 
actions outlined in 38 C.F.R. § 3.311 
(2006).  All actions and responses should 
be documented in the claims folder.

4.  After completing these actions, the RO 
should readjudicate the claim for service 
connection for cataracts as secondary to 
exposure to ionizing radiation.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish him and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


